DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

    STUART P. SEIDER, an individual, JEFFREY A. STEVENS, an
  individual, and SEIDER AND STEVENS, P.A., a Florida corporation,
                            Petitioners,

                                    v.

                           JARRED LEIBNER,
                              Respondent.

                             No. 4D18-3363

                            [March 27, 2019]

   Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Marina Garcia Wood, Judge; L.T. Case
No. CACE17-023539 (18).

   Jacqueline G. Emanuel and Stephen E. Knoerr of Knoerr & Emanuel,
P.A., Fort Lauderdale, for petitioners.

   Jarred Leibner, Miami, pro se.

PER CURIAM.

   Two dentists and their professional association seek review of a trial
court order that denied their motion to dismiss. They argue the trial court
erred in failing to dismiss the Second Amended Complaint because the
plaintiff failed to comply with the presuit requirements for bringing a
medical malpractice action under section 766.106, Florida Statutes
(2017). We agree, grant the petition, and quash the order.

   We have jurisdiction because the trial court failed to afford the
procedural protections of the medical malpractice statute. See Williams v.
Oken, 62 So. 3d 1129, 1134-35 (Fla. 2011).

   The plaintiff’s Second Amended Complaint alleges that the dentists
performed unnecessary procedures and misrepresented the status of the
plaintiff’s failing dental implant. Each count adopts paragraphs 1 through
90, which contain medical malpractice allegations. As argued by the
dentists, several counts seek damages arising from medical treatment that
implicate the professional standard of care.
   The trial court departed from the essential requirements of law in
concluding the plaintiff’s claims concern only billing and collection
practices—such that the presuit requirements of Chapter 766 do not
apply. As pleaded, the Second Amended Complaint sounds in medical
malpractice.

   For these reasons, we grant the petition, quash the order denying the
motion to dismiss, and remand the case to the trial court to dismiss the
Second Amended Complaint without prejudice. The plaintiff may either
amend the complaint to eliminate the medical malpractice allegations or
comply with the presuit requirements of section 766.106, Florida Statutes
(2017). 1

    Petition granted.

MAY, CIKLIN and CONNER, JJ., concur.

                            *         *         *

    Not final until disposition of timely filed motion for rehearing.




1We express no opinion on whether a medical malpractice claim is barred by the
statute of limitations.


                                      2